Bloodworth, J.
1. If tlie court erred in tlie admission of certain irrelevant and immaterial evidence as complained of in tlie first and second grounds of tlie amendment to tlie motion for new trial, this evidence-was not of such materiality as to require the grant of a new trial. See Arnold v. Stevens, 139 Ga. 495 (77 S. E. 579) ; Ga., Fla. & Ala. Ry. Co. v. Parsons, 12 Ga. App. 180(6) (76 S. E. 1063).
2. “Where evidence is offered and objected to, and a portion thereof is-admissible and a part objectionable, unless the illegal portion is specified and properly objected to, the whole will be admitted.” City of Atlanta v. Sciple, 19 Ga. App. 694(3), 698 (92 S. E. 28), and cases cited. See also: Thacher v. Carolina Cement Co., 21 Ga. App. 569(1) (94 S. E. 838), and cases cited; Eckman v. State, 23 Ga. App. 392 (98 S. E. 187) ; Sykes v. State, 23 Ga. App. 547, 548 (99 S. E. 55), and eases cited. This ruling disposes of ground 3 of the amendment to the motion for a new trial.
3. Grounds 4 and 5 of the amendment to the motion for a new trial, not being argued in the brief of plaintiff in error, will be treated as having been abandoned.
4. There was some evidence to support the verdict, which has the approval of the trial judge, and this court will not interfere.

Judgment affU-med.


Broyles, C. J., and Lulce, J., concur.

Distraint'; from city court of Carrollton — Judge Beall. Jury 1,- 1920.
Boykin cG Boykin, for plaintiff in error.
Emmett Smith, contra.